             Case 1:18-cv-09011-JMF Document 269 Filed 04/27/21 Page 1 of 1


                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                  DIANE L. HOUK
ANDREW G. CELLI, JR.                             ATTORNEYS AT LAW
                                      600 FIFTH AVENUE AT ROCKEFELLER CENTER
MATTHEW D. BRINCKERHOFF                                                                        EMMA L. FREEMAN
                                                     10TH FLOOR
JONATHAN S. ABADY                                                                                 DAVID BERMAN
                                             NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                     HARVEY PRAGER
ILANN M. MAAZEL                                                                                 SCOUT KATOVICH
                                                TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                              MARISSA BENAVIDES
                                                FAX: (212) 763-5001
DANIEL J. KORNSTEIN                              www.ecbawm.com                                  NICK BOURLAND
O. ANDREW F. WILSON                                                                           ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                              ANANDA BURRA
DEBRA L. GREENBERGER                                                                                MAX SELVER
ZOE SALZMAN                                                                                      VIVAKE PRASAD
SAM SHAPIRO                                                                                        NOEL R. LEÓN


                                                             April 27, 2021
   Hon. Jesse M. Furman
   United States District Judge                              By ECF
   40 Centre Street, Room 2202
   New York, New York 10007

                    Re:   Accent Delight, et al. v. Sotheby’s and Sotheby’s, Inc., No. 18-CV-9011

   Dear Judge Furman:

            For today’s Court conference, the parties request that the portion of the conference
   discussing the substance of the Monaco transcript referred to in Defendants’ and Plaintiffs’
   letters (ECF ## 249, 252, 263) be closed to the public, and that this portion of the conference’s
   transcript be sealed, pending a ruling on Plaintiffs’ motion to seal. While Plaintiffs believe that
   their position that the valuations at issue are privileged could be argued and ruled on without
   discussion of the substance of the Monaco transcript, Defendants’ view is that the substance of
   the transcript is integral to the discussion. For all the reasons set forth in Plaintiffs’ motion to
   seal (see ECF ## 252-253), we therefore request that this portion of the conference be closed to
   the public and that the corresponding portion of the transcript be sealed.


                                                             Respectfully,

                                                                      /s/

                                                          Daniel J. Kornstein
                                                The Court will address the request to close portions of the
                                                conference scheduled for later today, April 27, 2021, at 4:00 p.m.
   c.      All counsel of record (via ECF)      during the conference. The Clerk of Court is directed to
                                                terminate ECF No. 268. SO ORDERED




                                                                                                     April 27, 2021
